DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the chamber, system for injecting including tubular means formed in a grid pattern, and desulfurization net must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 7-8, and 10 are objected to because of the following informalities:  
Claim 1 recites “the injection system” in line 5. The prior lines of the claim do not provide explicit antecedent basis for this limitation; however, prior line 4 provides antecedent basis for “a system for injecting an oxidizing gas”, which is understood to be synonymous with “the injection system”. It is recommended to use one term consistently for this claim limitation. 
For grammatical reasons, it is recommended to amend claim 7 to read as follows: The plant according to claim 1, further comprising a desulfurization net placed horizontally and fastened in the upper portion of the chamber , wherein the tubular means is placed on said net.
For grammatical reasons, it is recommended to amend claim 8 to read as follows: The plant according to claim 1, further comprising a desulfurization net placed horizontally and fastened in the upper portion of the chamber , wherein the tubular means is suspended from the net.
Claim 10 recites “the system for injecting oxidizing gas”. This is understood to be the same as “the system for injecting an oxidizing gas” of claim 1. It is recommended to use one term consistently for this claim limitation.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: tubular means in claim 1.
This limitation does not invoke 112(f) because although it meets Prong A of the 3-prong analysis set forth in MPEP 2181, it fails Prong B because the term means is not modified by functional language.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gas space" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the axis of symmetry of the chamber " in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “wherein each square of the grid pattern comprises a micro-injector on one of its sides”. However, claim 1, from which claim 2 depends, does not recite that the grid pattern comprises squares. The broadest reasonable interpretation of a grid pattern is a pattern formed by an arrangement of parallel or spaced bars with openings between them. Grid patterns that do not include squares are conceivable, such as grid patterns defining rectangles between bars, or grid patterns formed by curved bars. Neither claim 1 nor claim 2 positively recites that the grid pattern must include squares. Therefore, the metes and bounds of claim 2 are unclear. 
Claim 3 also recites “each square of the grid pattern…” and is rejected for the same reason as claim 2.
Claim 6 recites the limitation "the gas space-biomass interface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the upper portion of the chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the upper portion of the chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 incorporates claim 1 in its entirety and is rejected for the same reason as claim 1. 
Claim 10 purports to be a process for producing at least partially desulfurized biogas (recited in the preamble); however, the body of the claim does not include any process step involving desulfurizing biogas. Attempts to claim a process without setting forth any active, positive steps delimiting how the process is carried out raise an issue of indefiniteness (MPEP 2173.05(q)). The claim is indefinite because no active, positive steps for carrying desulfurization are set out.
Claim 10 recites a process “using a plant according to claim 1, comprising…injecting biomass into the digester” (emphasis added). However, claim 1 recites that the plant comprises a digester OR a post-digester. Thus, the digester is an optional component of the plant of claim 1. Therefore, the metes and bounds of claim 10 are unclear, because it is unclear whether a competing invention disclosing the method according to claim 10 but using a post-digester rather than a digester would anticipate and/or infringe on claim 10. 
Claim 10 recites “the biomass” in line 6. There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 10 contains a first recitation of biomass (“a chamber comprising the biomass”, from claim 1 which is incorporated in its entirety into line 2 of claim 1) and a second recitation of biomass (“injecting biomass”, line 3 of claim 10) prior to line 6, and it is unclear to which one of these line 6 is referring. 
Dependent claims are rejected for the same reason as the base claim(s) upon which they depend. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaikh (US Patent 2012/0068111) (already of record).
Regarding claim 1, Shaikh discloses an apparatus (Abstract, para. 20, 25) (Figs. 1 and 5, sheets 1 and 3 of 4) (meets the limitation of being a “plant” as claimed, as a plant is understood to mean a collection of equipment for performing a process, and the apparatus of Shaikh is disclosed to comprise such equipment in the aforementioned citations) comprising a reactor (para. 25) comprising:
a chamber (14) for containing reagents for participating in a reaction and a gas space (para. 25, 38); and
a system (comprising a sparger) for injecting an oxidizing gas into the gas space (para. 25, 38),
wherein the injection system comprises a tubular means (sparger formed by a plurality of fluid distribution conduits, which are tubular structures) (para. 42) (Fig. 5) formed in a grid pattern (para. 42) (Fig. 5), having a center of symmetry placed in the axis of symmetry of the chamber (Fig. 1), and having a plurality of fluid discharge openings (330) (para. 42), the fluid discharge openings meeting the limitation of being micro-injectors as they inject gas (para. 26, 42) and have microscale dimensions (para. 33). 
As to the limitation of the plant being for producing at least partially desulfurized biogas, it has been held that statements in the preamble reciting the purpose or intended use of the claimed invention are evaluated to determine whether the recited purpose or intended use results in a structural difference, or in the case of process claims, manipulative difference, between the claimed invention and the prior art; moreover, if a prior art structure is capable of performing the intended use as recited in the preamble then it meets the claim (MPEP §2111.02). In this case, the preamble statement of the plant being for producing at least partially desulfurized biogas does not introduce a structural difference over the prior art, as no particular structure that participates in desulfurization is positively recited in the claim. The reactor disclosed by Shaikh is structurally capable of producing at least partially desulfurized biogas, as a user could operate the reactor by filling it with biogas-producing bacteria, reagents to aid the bacteria in producing biogas, and desulfurizing reagents, during operation thereof. 
As to the limitation of the plant comprising a biomass digester and/or post-digester, it is noted that any container capable of conducting a biomass digestion process therein reads on being a biomass digester. The reactor disclosed by Shaikh is a container that can hold reagents therein, as set forth above, and defines a volume in which a reaction can take place (para. 12). The prior art reactor is structurally capable of operating as a biomass digester, because a user could operate the reactor by filling it with biomass and bacteria configured to digest the biomass during operation thereof. The claim does not positively recite any structural features of the biomass digester that would differentiate it from the reactor disclosed by Shaikh. Therefore, Shaikh meets the limitation of a biomass digester in disclosing the reactor discussed above. 
Regarding claim 2, Shaikh discloses wherein each square of the grid pattern comprises a fluid discharge opening (micro-injector) on one of its sides (para. 42) (Fig. 5). 
Regarding claim 3, Shaikh discloses wherein each square of the grid pattern comprises a fluid discharge opening (micro-injector) on each of its sides (para. 42) (Fig. 5). 
Regarding claim 4, Shaikh discloses wherein the grid pattern comprises at least four squares (para. 42) (Fig. 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US Patent Application Publication 2013/0092626) in view of Shaikh (US Patent 2012/0068111) (already of record).
Regarding claim 1, Zimmerman et al. discloses an apparatus for producing at least partially desulfurized biogas (para. 116, 202-206, 216-218) (Fig. 23, sheet 22 of 24) (meets the limitation of being a “plant” as claimed, as a plant is understood to mean a collection of equipment for performing a process, and the apparatus of Zimmerman et al. is disclosed to comprise such equipment in the aforementioned citations), comprising a biomass digester (para. 202-203) comprising:
a chamber comprising the biomass and a gas space (para. 168, 202-203) (Fig. 23 and Fig. 18, sheet 14 of 24); and
a system for injecting an oxidizing gas into the gas space (Zimmerman et al. discloses structure comprising a sparger configured to inject an oxygen-containing gas into the gas space, thereby meeting the limitation of the claimed system, see para. 56, 168, 202, 219-220, claim 30), 
wherein the injection system comprises a sparger comprising a plurality of conduits (meets the limitation of a tubular means) and configured to inject microbubbles through openings thereof (thus the openings are necessarily micro-injectors, as they inject microscale bubbles) (para. 22, 86, 167-168, 191, 202), and wherein the sparger is centered on the axis of symmetry of the chamber (para. 168-19) (Fig. 18). 
Zimmerman et al. is silent as to the injection system comprising a tubular means formed in a grid pattern having a center of symmetry placed in the axis of symmetry of the chamber. 
Shaikh discloses a reactor comprising a chamber (14) wherein a reaction takes place and a sparger for delivering a gas into the chamber for the reaction (Abstract, para. 20, 25) (Figs. 1 and 5, sheets 1 and 3 of 4). Shaikh discloses that it is desirable to evenly distribute the gas throughout the chamber to avoid gas-starved regions and to ensure that the reaction proceeds as desired (Abstract, para. 5). To this end, Shaikh discloses forming the sparger as a plurality of conduits (tubes) formed in a grid pattern comprising a plurality of squares (para. 42) (Fig. 5), each square comprising a plurality of fluid discharge openings on each side thereof for injecting gas bubbles into the chamber (para. 26, 42), the sparger configured to evenly distribute gas throughout the chamber (Abstract, para. 25, 42).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the sparger disclosed by Zimmerman et al. to comprise a tubular means formed in a grid pattern, e.g., by providing a plurality of tubes formed in a grid pattern defining a plurality of squares (the configuration of Shaikh) wherein each square comprises openings for injecting microbubbles (as already disclosed by Zimmerman et al.) on each side thereof, based on the teachings of Shaikh, in order to arrive at a sparger configured to evenly distribute gas bubbles throughout the volume of the chamber, thereby ensuring that injected gas is available throughout the chamber to promote the formation of desired biogas products (see para. 202-206, 217-220 of Zimmerman et al.).
As to the limitation of the injection system having a center of symmetry placed in the axis of symmetry of the chamber, the sparger taught by Zimmerman et al. in view of Shaikh necessarily comprises a center of symmetry (e.g., center point of innermost concentric square of the grid, see Fig. 5 of Shaikh). Zimmerman et al. discloses centering the sparger with respect to the axis of symmetry of the chamber and Shaikh discloses using the sparger to evenly distribute gas throughout the chamber, as set forth above. Based on these teachings, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to position the injection system such that a center of symmetry there of is placed in the axis of symmetry of the chamber, in order to evenly distribute gas throughout the chamber. 
Regarding claim 2, Zimmerman et al. in view of Shaikh teaches wherein each square of the grid pattern comprises an opening for injecting a microbubble (microinjector) on one of its sides, as set forth above.
Regarding claim 3, Zimmerman et al. in view of Shaikh teaches wherein each square of the grid pattern comprises an opening for injecting a microbubble (microinjector) on each of its sides, as set forth above.
Regarding claim 4, Zimmerman et al. in view of Shaikh teaches wherein the grid pattern comprises squares, as set forth above, wherein there are at least four squares (see Fig. 5 of Shaikh). 
Regarding claim 5, Zimmerman et al. discloses wherein at least one micro-injector is located less than two meters from the axis of symmetry of the chamber (para. 195) (Figs. 21a-c, sheets 19-20 of 24).
Regarding claim 6, the limitation of the tubular means being located less than one meter from the gas space-biomass interface is a recitation of intended use of the apparatus, as the biomass is a material worked upon during operation of the apparatus rather than a structural component thereof. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). Zimmerman et al. discloses providing the sparger at the floor of the chamber (para. 168) (Fig. 18) and Zimmerman et al. in view of Shaikh teaches the sparger comprising a tubular means, as set forth in the rejection of claim 1, above. The dimensions of the chamber disclosed by Zimmerman et al. are such that the chamber would be fully capable of holding an amount of biomass, forming an interface with a gas space above the biomass, such that the tubular means is located less than one meter from the gas space-biomass interface (para. 168, 195-198) (Fig. 18 and Fig. 22a, sheet 21 of 24). Therefore, the prior art meets the claim limitation. 
Regarding claim 9, Zimmerman et al. discloses wherein the tubular means is composed of stainless steel (para. 149) (meets the limitation of being a material which is resistant to a humid and corrosive atmosphere, consistent with Applicant’s specification). 
Regarding claim 10, Zimmerman et al. discloses a process for producing at least partially desulfurized biogas using an apparatus for producing at least partially desulfurized biogas (para. 116, 202-206, 216-218) (Fig. 23, sheet 22 of 24) (meets the limitation of being a “plant” as claimed, as a plant is understood to mean a collection of equipment for performing a process, and the apparatus of Zimmerman et al. is disclosed to comprise such equipment in the aforementioned citations), comprising a biomass digester (para. 202-203) comprising:
a chamber comprising the biomass and a gas space (para. 168, 202-203) (Fig. 23 and Fig. 18, sheet 14 of 24); and
a system for injecting an oxidizing gas into the gas space (Zimmerman et al. discloses structure comprising a sparger configured to inject an oxygen-containing gas into the gas space, thereby meeting the limitation of the claimed system, see para. 56, 168, 202, 219-220, claim 30), 
wherein the injection system comprises a sparger comprising a plurality of conduits (meets the limitation of a tubular means) and configured to inject microbubbles through openings thereof (thus the openings are necessarily micro-injectors, as they inject microscale bubbles) (para. 22, 86, 167-168, 191, 202), and wherein the sparger is centered on the axis of symmetry of the chamber (para. 168-19) (Fig. 18);
the process comprising:
	injecting biomass into the digester (para. 202-206;
	injecting an oxidizing gas (e.g. carbon dioxide, which contains oxygen and is thus an oxidizing gas) into the gas space of the digester via the system for injecting an oxidizing gas (para. 56, 168, 202, 219-220, claim 30); and
	mixing the biomass (para. 167, 196-197, 201-202).
Zimmerman et al. is silent as to the injection system comprising a tubular means formed in a grid pattern having a center of symmetry placed in the axis of symmetry of the chamber. 
Shaikh discloses a reactor comprising a chamber (14) wherein a reaction takes place and a sparger for delivering a gas into the chamber for the reaction (Abstract, para. 20, 25) (Figs. 1 and 5, sheets 1 and 3 of 4). Shaikh discloses that it is desirable to evenly distribute the gas throughout the chamber to avoid gas-starved regions and to ensure that the reaction proceeds as desired (Abstract, para. 5). To this end, Shaikh discloses forming the sparger as a plurality of conduits (tubes) formed in a grid pattern comprising a plurality of squares (para. 42) (Fig. 5), each square comprising a plurality of fluid discharge openings on each side thereof for injecting gas bubbles into the chamber (para. 26, 42), the sparger configured to evenly distribute gas throughout the chamber (Abstract, para. 25, 42).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the sparger disclosed by Zimmerman et al. to comprise a tubular means formed in a grid pattern, e.g., by providing a plurality of tubes formed in a grid pattern defining a plurality of squares (the configuration of Shaikh) wherein each square comprises openings for injecting microbubbles (as already disclosed by Zimmerman et al.) on each side thereof, based on the teachings of Shaikh, in order to arrive at a sparger configured to evenly distribute gas bubbles throughout the volume of the chamber, thereby ensuring that injected gas is available throughout the chamber to promote the formation of desired biogas products (see para. 202-206, 217-220 of Zimmerman et al.).
As to the limitation of the injection system having a center of symmetry placed in the axis of symmetry of the chamber, the sparger taught by Zimmerman et al. in view of Shaikh necessarily comprises a center of symmetry (e.g., center point of innermost concentric square of the grid, see Fig. 5 of Shaikh). Zimmerman et al. discloses centering the sparger with respect to the axis of symmetry of the chamber and Shaikh discloses using the sparger to evenly distribute gas throughout the chamber, as set forth above. Based on these teachings, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to position the injection system such that a center of symmetry thereof is placed in the axis of symmetry of the chamber, in order to evenly distribute gas throughout the chamber. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US Patent Application Publication 2013/0092626) in view of Shaikh (US Patent 2012/0068111) as applied to claim 1, above, and in further view of Huang et al. (CN102174378A) (machine translation of the written description relied upon).
Regarding claim 7, Zimmerman et al. discloses that apparatus is configured to produce desired biogas products and that the presence of hydrogen sulfide compounds has a negative impact on producing the desired products (para. 44-55); therefore, it is desirable to remove hydrogen sulfide compounds during operation of the apparatus (para. 63, 202, 212, 218). Zimmerman et al. discloses that the sparger (tubular means) can be used to inject a gas that aids in hydrogen sulfide removal (para. 202, 212, 218).
Zimmerman et al. is silent as to the apparatus comprising a desulfurization net placed horizontally and fastened in the upper portion of the chamber wherein the tubular means is placed on the net.
Huang et al. discloses an apparatus for producing a desulfurized biogas comprising a chamber (4) wherein biogas is produced via fermentation (“Brief Description”, p. 3) (Fig. 1) and a desulfurization net (3) placed horizontally and fastened in the upper portion of the chamber and configured to remove hydrogen sulfide compounds from the chamber (“Summary of the Invention”, “Brief Description”, pp. 2-3) (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the chamber disclosed by Zimmerman et al. to have a desulfurization net placed horizontally and fastened in the upper portion thereof, based on the teachings of Huang et al., in order to further enhance hydrogen sulfide removal and promote the generation of desired biogas products.
As to the limitation of the tubular means being placed on the net, it has been held that the rearrangement of parts of a prior art device, wherein the rearrangement does modify the operation of the device, is an obvious matter of design choice (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to arrange the tubular means to be placed on the net in order to ensure that the tubular means and the net are located in close proximity to one another and can conveniently positioned together in a location conducive to hydrogen sulfide removal. 
Regarding claim 8, Zimmerman et al. discloses that apparatus is configured to produce desired biogas products and that the presence of hydrogen sulfide compounds has a negative impact on producing the desired products (para. 44-55); therefore, it is desirable to remove hydrogen sulfide compounds during operation of the apparatus (para. 63, 202, 212, 218). Zimmerman et al. discloses that the sparger (tubular means) can be used to inject a gas that aids in hydrogen sulfide removal (para. 202, 212, 218).
Zimmerman et al. is silent as to the apparatus comprising a desulfurization net placed horizontally and fastened in the upper portion of the chamber wherein the tubular means is suspended from the net.
Huang et al. discloses an apparatus for producing a desulfurized biogas comprising a chamber (4) wherein biogas is produced via fermentation (“Brief Description”, p. 3) (Fig. 1) and a desulfurization net (3) placed horizontally and fastened in the upper portion of the chamber and configured to remove hydrogen sulfide compounds from the chamber (“Summary of the Invention”, “Brief Description”, pp. 2-3) (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the chamber disclosed by Zimmerman et al. to have a desulfurization net placed horizontally and fastened in the upper portion thereof, based on the teachings of Huang et al., in order to further enhance hydrogen sulfide removal and promote the generation of desired biogas products.
As to the limitation of the tubular means being suspended from the net, it has been held that the rearrangement of parts of a prior art device, wherein the rearrangement does modify the operation of the device, is an obvious matter of design choice (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to arrange the tubular means to be suspended from the net in order to ensure that the tubular means and the net are located in close proximity to one another and can conveniently positioned together in a location conducive to hydrogen sulfide removal. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US Patent Application Publication 2013/0092626) in view of Shaikh (US Patent 2012/0068111) as applied to claim 1, above, and in further view of Kodukula et al. (US Patent Application Publication 2011/0223644).
Regarding claim 11, Zimmerman et al. discloses injecting a gas comprising carbon dioxide (oxidizing gas) into the gas space of the digester via the system for injecting oxidizing gas, as set forth above, in order to provide fuel for microorganisms within the digester that generate the biogas (para. 220).
Zimmerman et al. is silent as to the gas being oxygen or air or enriched air.
Kodukula et al. discloses a process for producing biogas using an apparatus comprising a digester (Abstract, para. 63) (Fig. 1, sheet 1 of 4), the process comprising introducing a carbon dioxide laden air stream (e.g., atmospheric air or air from a power plant or land fill) to microorganisms in the apparatus such that eh microorganisms can produce the biogas (para. 3-4, 50, 69). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method taught by Zimmerman et al. in view of Shaikh such that the injected gas is carbon dioxide laden air (reads on an oxidizing gas that is air), based on the teachings of Kodukula et al., in order to advantageously process polluted air while providing a carbon dioxide source for microorganisms. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-11 of copending Application No. 17144762 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of the reference patent recites the same subject matter verbatim, the only difference being that the tubular means of the instant application is “formed in a grid pattern” whereas the tubular means of the reference application is “comprising a T-shaped portion”. Therefore, the only difference between the two claims is a recitation of the shape of the tubular means. It has been held that changes in shape are considered a matter of choice which a person of ordinary skill in the art would find prima facie obvious absent persuasive evidence that the particular shape configuration is significant (MPEP §2144.04). Therefore, the difference in shape does not introduce a patentable distinction between the two claims, absent persuasive evidence that the particular shape configuration is significant.
Regarding claim 5, claim 5 of the reference patent recites the same subject matter verbatim.
Regarding claim 6, claim 6 of the reference patent recites the same subject matter verbatim.
Regarding claim 7, claim 7 of the reference patent recites the same subject matter verbatim.
Regarding claim 8, claim 8 of the reference patent recites the same subject matter verbatim.
Regarding claim 9, claim 9 of the reference patent recites the same subject matter verbatim.
Regarding claim 10, claim 10 of the reference patent recites the same subject matter verbatim, the only difference being that the tubular means of the instant application is “formed in a grid pattern” whereas the tubular means of the reference application is “comprising a T-shaped portion”. Therefore, the only difference between the two claims is a recitation of the shape of the tubular means. It has been held that changes in shape are considered a matter of choice which a person of ordinary skill in the art would find prima facie obvious absent persuasive evidence that the particular shape configuration is significant (MPEP §2144.04). Therefore, the difference in shape does not introduce a patentable distinction between the two claims, absent persuasive evidence that the particular shape configuration is significant.
Regarding claim 11, claim 11 of the reference patent recites the same subject matter verbatim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hapach et al. (US Patent 5,298,164) is directed to a digester comprising a gas injection system formed as an array of spaced pipes.
Yoshimura (US Patent 5,897,771) is directed to an apparatus for microbial treatment of wastewater comprising a gas injection system formed in the shape of a grid having four squares as shown in Fig. 12.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799